DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 09/24/2020 have been fully considered. Applicant has cancelled all of the claims and presented a new set of claims. Thus, the 112 rejection of claims 9-15 is moot and therefore is withdrawn. The newly presented claims bring up new 112 issues, see below for further clarification.
Rejection Under 101
Applicant's arguments filed 09/24/2020 have been fully considered. 
Applicant argues that the computer steps recited in the amended claims would have no meaning outside of a computer and thus rise above an abstract idea. 
The claims recite a medical data exchange using meta data, which is an explicit computer-related process that represents an improvement to a computer as the bulk of the data exchange (the meta data) is performed without actually sending the sensitive medical data. 
Regarding A, the claims recite certain methods of organizing human activity, but for the generic computer components. That is, other than the recitation of an EHR system, server, and the application software running on a mobile device, the claims recite organizing information to securely communicate the medical information to a user and/or third parties without divulging personal information. The additional elements beyond the abstract idea are considered mere instructions to use a generic computer to implement the abstract idea and/or mere data gathering that amounts to extra-solution activity. See MPEP 2106.05(f)-(g). Thus, the claims recite an abstract idea falling under the certain methods of organizing human activity grouping of abstract ideas. See the updated rejection in light of the amended claims. 
Regarding B, the problems the invention is attempting to solve are to securely communicate health records “in a way that confidentiality is maintained” and so that third parties can access the patient information. See Spec. pg. 2. The solution to this problem provided here has not been described or 
Rejection Under 103
Applicant's arguments filed 09/24/2020 have been fully considered. The new claims recite more technical features that are not disclosed in the prior art. Applicant’s arguments are directed toward the new claims and thus are moot. While the Malven reference is used, it is in view of Crapo and Sie thus creating a new grounds of rejection. See the updated rejection in light of the newly presented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “a second user input” in line 25. After reviewing the specification, there does not appear to be enough support for what exactly is a second user input. The term does not come up at all in the specification and the drawings do not point to a second input. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 29 recites “the user to provide a second user input” in line 25. It is unclear if “a second user input” is done by a second user or the same user as recited previously in the claim. For examination purposes the claim is interpreted as the same user as recited previously is inputting a second input. The dependent claims are rejected, because of their dependency from claim 29. Appropriate correction is required. 
Claim 29 recites “the mobile” in line 26. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted to mean the mobile device. Appropriate correction is required. 
Claim 30 recites “the input” in line 1. There is insufficient antecedent basis for this limitation in the claim. Alternatively, it is unclear if this is meant to refer to the first or second user input. For examination purposes the claim is interpreted to mean the first user input. Claim 31 has a similar issue. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 29-42 are drawn to a method for providing notice to a patient that their medical tests have been received by their provider, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 29 (and substantially similar with independent claim 38) recites: 
A method of secure communication of medical data to a user, the method comprising:
a. receiving medical results associated with a user at a server arrangement of an electronic health record (EHR) system, the server arrangement being configured to interact with application software running on a remote mobile device associated with the user, wherein the mobile device has a biometric user identification capability;
b. the EHR system is configured for interacting with the application software by exchanging signals with the application software transmitted over communication links of a data network, to:
i. trigger a display of a notification on the mobile device to notify the user that the application software requires user action on the mobile device, the notification being characterized in that it conveys no medical information contained in the medical results;
ii. communicate the medical results to the application software which is configured to perform user identification via the biometric user identification capability of the mobile to allow user access to the application software and to the medical results;
c. the application software configured to implement on the mobile device a Graphical User Interface (GUI), identifying a plurality of health records, each health record being associated with medical results, each health record being individually selectable for sharing with a third party at a third-party device;
d. receiving at the application software a user input indicative of a request to communicate to the third-party device a health record selected among the plurality of health records, wherein the user input is a first user input;
e. the application software performing an interaction with the EHR system, including receiving an input from the EHR system prompting the user to provide a second user input on the mobile;
f. conveying the second user input to the EHR system;
g. the EHR system in response to the second user input granting access rights to the third-party device on the health records selected among the plurality of health records while blocking access of the third-party device to health records that have not been selected by the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of commercial interactions (e.g., organizing medical EHR system, server, and the application software running on a mobile device, data network, graphical user interface, biometric identification, and meta data, in the context of this claim encompasses an automation of organizing medical information regarding test results. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 30-37, 39-42 reciting particular aspects of notifying a patient regarding their test results, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 29 (and substantially similar with independent claim 38) recites: 
A method of secure communication of medical data to a user, the method comprising:
a. receiving medical results associated with a user at a server arrangement of an electronic health record (EHR) system, the server arrangement being configured to interact with application software running on a remote mobile device associated with the user, wherein the mobile device has a biometric user identification capability; (merely data-gathering steps as noted below, see MPEP 2106.05(g)); and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
b. the EHR system is configured for interacting with the application software by exchanging signals with the application software transmitted over communication links of a data network, to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
i. trigger a display of a notification on the mobile device to notify the user that the application software requires user action on the mobile device, the notification being characterized in that it conveys no medical information contained in the medical results; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
ii. communicate the medical results to the application software which is configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) perform user identification via the biometric user identification capability of the mobile to allow user access to the application software and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to the medical results;
c. the application software configured to implement on the mobile device a Graphical User Interface (GUI), identifying a plurality of health records, each health record being associated with medical results, each health record being individually selectable for sharing with a third party at a third-party device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
d. receiving at the application software a user input indicative of a request to communicate to the third-party device a health record selected among the plurality of health records, wherein the user input is a first user input; (merely data-gathering steps as noted below, see MPEP 2106.05(g));  and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
e. the application software performing an interaction with the EHR system, including receiving an input from the EHR system prompting the user to provide a second user input on the mobile; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and (merely data-gathering steps as noted below, see MPEP 2106.05(g));
f. conveying the second user input to the EHR system; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
g. the EHR system in response to the second user input (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) granting access rights to the third-party device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) on the health records selected among the plurality of health records while blocking access of the third-party device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to health records that have not been selected by the user. 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the EHR system, server, and the application software running on a mobile device, data network, graphical user interface, biometric identification, and meta data, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0070], [0068], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving medical results and user inputs amounts to selecting a particular data source or type of data to be manipulated or mere data gathering, see MPEP 2106.05(g)) 
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to notify patients regarding their medical test results, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 31-35, 42 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 30, 36-37, 39-41 recites additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 30-37, 39-42 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the EHR system, server, and the application software running on a mobile device, data network, graphical user interface, biometric identification, and meta data, e.g., Applicant’s spec describes the computer systems consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0070], [0068]).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 29-33, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Malven et al. (US 2014/0156299) in view of Crapo et al. (US 2012/0203571) in view of Sie et al. (US 2011/0246231).
Regarding claim 29, Malven discloses a method of secure communication of medical data to a user, (Malven Fig. 2, [0080], [0037], [0040]) the method comprising:
a. receiving medical results associated with a user at a server arrangement of an electronic health record (EHR) system, (Malven [0037] discloses receiving information at the server regarding the results a test panel given to a patient user) 
the server arrangement being configured to interact with application software running on a remote mobile device associated with the user, (Malven Fig. 1 and corresponding text; [0018] discloses the server system interacting with the computer systems of the patient [0026] discloses that the patient computer system communicates with the server system through a website or a mobile device application server, where the application server is construed as the application software running on the remote mobile device)
wherein the mobile device has a user identification capability; (Malven [0040] discloses identifying the patient using the mobile device application by requiring them to log in with a username and password) 
b. the EHR system is configured for interacting with the application software by exchanging signals with the application software transmitted over communication links of a data network, to: (Malven Fig. 1 and corresponding text; [0018] discloses the healthcare coordination system communicates with the mobile computer system associated with the patient over a network such as the internet) 
i. trigger a display of a notification on the mobile device to notify the user that the application software requires user action on the mobile device, the notification being characterized in that it conveys no medical information contained in the medical results;) (Malven [0080] discloses notifying the patient that their medical report is available, which is 
ii. communicate the medical results to the application software which is configured to perform user identification via the user identification capability of the mobile to allow user access to the application software and to the medical results; (Malven [0037] discloses transmitting the medical report to the patient user [0040] discloses the patient has to enter their username and password to be identified before viewing the report [0080] discloses sending a message to the patient that includes a link to access a secure location for the patient to view the medical report)
Malven does not appear to explicitly disclose biometric user identification, identifying health records to share with a third party, receiving a user input regarding their sharing of the information with the provider, receiving a second user input, conveying the second input to the system, and granting or denying access to the information . However, Crapo teaches that it is old and well-known in the art of secure data communication to:
use biometric user identification (Crapo [0071] teaches identifying users with biometric authentication)
c. the application software configured to implement on the mobile device a Graphical User Interface (GUI), identifying a plurality of health records, each health record being associated with medical results, each health record being individually selectable for sharing with a third party at a third-party device; (Crapo Fig. 3B and corresponding text; [0080] teaches a graphical display of a user interface for designating patient consent to share their clinical data [0082] teaches the patient can allow access to certain types of data, where the patient can select which data type is to be shared)
d. receiving at the application software a user input indicative of a request to communicate to the third-party device a health record selected among the plurality of health records, wherein the user input is a first user input; (Crapo Fig. 3A and corresponding text; [0080] teaches a graphical display of a user interface for designating patient consent to share their clinical data. A patient can designate consent to share their data by selecting the opt-in option or they can opt-out and the selecting of one of the options is construed as a first user input 
g. the EHR system granting access rights to the third-party device on the health records selected among the plurality of health records while blocking access of the third-party device to health records that have not been selected by the user. (Crapo [0086] teaches that by the patient consenting to sharing, only the selected data will be shared while other data is inaccessible to the user, construed as blocking access [0091] teaches the system determining if the user is allowed to access the confidential information and if they are then presenting the information on their interface, but if the user is not authorized then the method ends without sharing the information)
Problems arise during a healthcare visit when a physician tries to access patient data that has not been assigned to that physician, which can be harmful when the physician is treating an emergency situation and the “physician needs the patient’s medical records without the delay” of normal assigning procedures. See Crapo [0007]. By assigning users with specific “function and data type access authorities” it provides authorization rules that account for environmental needs while maintaining protection for the patient’s data. See Crapo [0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art of secure data communication, before the effective filing date of the claimed invention, to modify the data sharing system of Malven to incorporate using biometric user identification, identifying which records to share, receiving a first input about communicating the data to a third party, and granting access to the selected records and blocking access to unselected records, as taught by Crapo. By assigning access rules for types of users then the need for slow assignment permissions during emergencies become moot, but still maintains the privacy of the records not selected for viewing and requiring secure identification of the viewer. 
The combination of Malven in view of Crapo does not appear to explicitly teach a second user input and conveying it to the EHR system. However, Sie teaches that it is old and well-known in the art of secure data communication to have:
e. the application software performing an interaction with the EHR system, including receiving an input from the EHR system prompting the user to provide a second user input on the mobile; (Sie [0031] teaches the user specifying the specific provider they would like to give access 
f. conveying the second user input to the EHR system; (Sie Figs. 7A and 7D and corresponding text; [0071] teaches displaying a list of providers that are able to access the patient’s records with a status 708 regarding their access, which is construed as conveying the second user input to the system thus having them appear on this list with a status indicator [0072] teaches that once the provider information is submitted then the provider is added to the list with their status indicator 716)
Having a list of provider identification information and indicating whether they have access to view the patient records ensures that a “patient’s personal information is properly protected” by confirming that the care provider input is correct. See Sie [0074]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the secured data sharing system of Malven in view of Crapo, as modified above, to incorporate a second user input that provides identification information and conveying that to the EHR system, as taught by Sie. Providing the second input ensures that the correct provider information is provided in order to protect the patient’s personal information. 
Regarding claim 30, 
Regarding claim 31, Malven-Crapo-Sie teaches a method of secure communication as defined in claim 30, and wherein the input from the EHR system triggers on the GUI a first user response option and a second user response option, one of the user response options confirming the granting of the access rights to the third-part device and the second user response option denying the grant of access rights to the third party. (Crapo Fig. 3A and corresponding text; [0080] teaches a graphical display of a user interface for designating patient consent to share their clinical data. A patient can designate consent to share their data by selecting the opt-in option or they can opt-out and the selecting of one of the options is construed as a first user input [0082] teaches the patient can allow access to certain types of data, where the patient can select which data type is to be shared the selection of the opt-in is construed as user confirming the grant of access to the third party device and the opt-out is denying the grant of access to the third party device). The motivations to combine the above mentioned references was discussed in the rejection of claim 29 and is incorporated herein.
Regarding claim 32, Malven-Crapo-Sie teaches a method of secure communication as defined in claim 29, and Crapo further teaches: wherein the request to communicate to the third-party device a health record selected among the plurality of health records includes a time limit of the access rights (Crapo [0058] teaches providing access to the patient data for a time limit and then preventing access when the time has expired). The motivations to combine the above mentioned references was discussed in the rejection of claim 29 and is incorporated herein.
Regarding claim 33, the claim recites substantially similar limitations as those already addressed in the rejection of claim 32, and, as such, is rejected for similar reasons as given above. 
Regarding claim 42, Malven-Crapo teaches a method as defined in claim 38, but does not appear to teach a third party in a remote location. However, Sie teaches that it is old and well-known in healthcare data processing to have: the application software includes a Graphical User Interface (GUI), the GUI:
a. receiving a user input to share medical results with a third party residing at a remote location; (Sie [0031] teaches the user specifying the specific provider they would like to give access to view the medical records, where the patient provides identification information for the care provider [0071] teaches a provider add button to allow the provider to be connected for record sharing access [0077] teaches a start sharing link 764 that corresponds to a specific 
b. in response to the user input at the GUI, the application software performing an export process of the medical data. (Sie [0024] teaches once the proper information is provided then the user can then be connected to the patient data to view from their external account, which is construed as exporting the data to the remote user).
The motivations to combine the above mentioned references was discussed in the rejection of claim 29, and incorporated herein.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Malven-Crapo-Sie in view of Phan et al. (US 2008/0027752).
Regarding claim 34, Malven-Crapo-Sie teaches a method of secure communication as defined in claim 33, but does not appear to explicitly teach a start time for the period of validity. However, Phan teaches that it is old and well-known in the art of secure data sharing to have: the period of validity includes a start time. (Phan [0035] teaches a physician having access to the patient’s medical record for 24 hours, where the moment access is granted is understood to be the start time of the validity period). 
By restricting which physicians can access the data during emergency situation and limiting their access to a short period of time ensures “for higher quality of care, avoid medical errors, and give advanced directives in emergent situations” while remaining HIPAA compliant. See Phan [0021], [0010].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the secure data sharing system of Malven in view of Crapo in view of Sie, as modified above, to incorporate a start time for the validity period as taught by Phan. A short validity time provides record authorization for emergency situations but restricting the viewing to a short time period and notifying the viewer of their time to view the records. 
Regarding claim 35, Malven-Crapo-Sie teaches a method of secure communication as defined in claim 33, but does not appear to explicitly teach a start time for the period of validity. However, Phan teaches that it is old and well-known in the art of secure data sharing to have: the period of validity includes an end time. (Phan [0035] teaches a physician having access to the patient’s medical record for . 
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Malven-Crapo-Sie in view of Holla et al. (US 2008/0021834). 
Regarding claim 36, Malven-Crapo-Sie teaches a method as defined in claim 29, but does not appear to teach the results including blood test results. However, Holla teaches that it is old and well-known in healthcare data processing to have: the medical results include blood test results (Holla [0041] teaches the type of data shared can be laboratory results such as cholesterol levels and blood dissolved oxygen levels). 
“Accessibility to medical records is particularly important when effective diagnosis and treatment depends on timely assessment of medical data. In many instances, quick diagnosis and proper treatment of an illness, injury or condition can mean the difference between life and death.” See Holla [0032].  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify secure data sharing system of Malven in view of Crapo in view of Sie, as modified above, to incorporate lab results that involve blood results as taught by Holla. Having access to the patient data allows for proper diagnosis and treatment.  
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Malven-Crapo-Sie in view of Moore et al. (US 2008/0040151). 
Regarding claim 37, Malven-Crapo-Sie teaches a method as defined in claim 29, but does not appear to explicitly teach the results including annotations. However, Moore teaches that it is old and well-known in healthcare data processing to have: the medical results include an annotation by a physician. (Moore [0137] The reports E114 may be generated as a result of collecting syndicated information from… genetic information, medical exam information E118E, physician's notes). 
The pool of data, including physician notes, “may be accessed for quality control[…] in order to ascertain the quality of diagnosis.” See Moore [0283].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the secure data sharing system of to incorporate Malven in view of Crapo in view of Sie, as modified above, to incorporate . 
Claims 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Malven in view of Crapo. 
Regarding claim 38, Malven discloses a method of secure communication of medical data to a user, (Malven Fig. 2, [0080], [0037], [0040]) the method comprising:
a. receiving at an EHR system a message indicating the availability of new medical results for a user from an electronic health service system which stores at least a portion of new medical data of the user, (Malven [0037] discloses receiving information at the server regarding the results a test panel given to a patient user [0021] discloses storing the medical results data for the user)
wherein the EHR system and the electronic health service system comprise respective server arrangements communicating with each other over a data network having communication links, (Malven Fig. 1 and corresponding text; [0018] discloses the server system interacting with the computer systems of the patient [0026] discloses that the patient computer system communicates with the server system through a website or a mobile device application server, where the application server is construed as the application software running on the mobile device)
wherein the message indicating the availability of the new medical results is transmitted from the server arrangement of the electronic health service system to the server arrangement of the EHR system over the data network, (Malven [0080] discloses notifying the patient that their medical report is available, which is done by sending an e-mail or text message to the patient’s mobile computing system and the message includes a hyperlink to the secure location to view the medical report)
wherein the EHR system is configured to interact with application software running on a remote mobile device associated with the user, (Malven Fig. 1 and corresponding text; [0018] discloses the healthcare coordination system communicates with the mobile computer system associated with the patient over a network such as the internet [0026] discloses that the patient computer system communicates with the server system through a website or a mobile device 
wherein the mobile device has a user identification capability; (Malven [0040] discloses identifying the patient using the mobile device application by requiring them to log in with a username and password some embodiments, the patient communication engine 150 may require the prospective patient user to select a user name and a password that may be used to identify the prospective patient user in subsequent uses of the HCS 100, also at block 204.) [0042] identifies physicians)
b. the EHR system is configured for interacting with the application software by exchanging signals with the application software transmitted over the communication links of the data network, to, in response to the message: (Malven Fig. 1 and corresponding text; [0018] discloses the healthcare coordination system communicates with the mobile computer system associated with the patient over a network such as the internet [0026] discloses that the patient computer system communicates with the server system through a website or a mobile device application server, where the application server is construed as the application software running on the remote mobile device)
i. trigger a display of a notification on the mobile device to notify the user that the application software requires user action on the mobile device, the notification being characterized in that it conveys no medical information contained in the new medical results; (Malven [0080] discloses notifying the patient that their medical report is available, which is done by sending an e-mail or text message to the patient’s mobile computing system and the message includes a hyperlink to the secure location to view the medical report)
ii. communicate to the application software meta-information indicative of a location of at least a portion of the new medical data at the electronic health service system; (Malven [0037] discloses transmitting the medical report to the patient user [0040] discloses the patient has to enter their username and password to be identified before viewing the report [0080] discloses sending a message to the patient that includes a link to access a secure location for the patient to view the medical report, where the link to the location is construed as the meta information indicating the location)
iii. the application software performing user identification via the user identification capability of the mobile to allow user access to the application software and to import the new medical data for display on the mobile via the application software from the location indicated by the meta-information. (Malven [0037] discloses transmitting the medical report to the patient user from the HCS 100 [0040] discloses the patient has to enter their username and password to be identified before viewing the report [0080] discloses sending a message to the patient that includes a link to access a secure location for the patient to view the medical report [0026] discloses that the patient computer system communicates with the server system through a website or a mobile device application server, which is construed as the information coming from the website linked location and communicated over the network to the mobile device for display)
Malven does not appear to explicitly disclose biometric user identification. However, Crapo teaches that it is old and well-known in the art of secure data communication to:
use biometric user identification (Crapo [0071] teaches identifying users with biometric authentication)
By assigning users with specific “function and data type access authorities” it provides authorization rules that account for environmental needs while maintaining protection for the patient’s data. See Crapo [0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art of secure data communication, before the effective filing date of the claimed invention, to modify the data sharing system of Malven to incorporate using biometric user identification as taught by Crapo. By requiring biometric user identification to view patient data, privacy of the records is maintained and viewing access is given only to those that have authorization. 
Regarding claim 41, Malven-Crapo teaches a method as defined in claim 38, and Malven further discloses: wherein the medical results also convey prescription information. (Malven [0067] At block 244, the prescription engine 162 creates a test plan prescription). The motivations to combine the above mentioned references was discussed in the rejection of claim 9, and incorporated herein.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Malven-Crapo in view of Holla et al. (US 2008/0021834). 
Regarding claim 39, the claim recites substantially similar limitations as those already addressed in the rejection of claim 36, and, as such, is rejected for similar reasons as given above.
Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Malven-Crapo-Holla in view of Moore et al. (US 2008/0040151). 
Regarding claim 40, the claim recites substantially similar limitations as those already addressed in the rejection of claim 37, and, as such, is rejected for similar reasons as given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AMANDA R. COVINGTON/Examiner, Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686